                                          THE UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF OHIO

                    IN RE:                                        )   CHAPTER 13
                                                                  )   CASE NO: 19-50681
                    Christopher D Janok                           )
                                                                  )   ALAN M. KOSCHIK
                                                                  )   BANKRUPTCY JUDGE
                                                DEBTOR(S)         )
                                                                  )   NOTICE THAT CHAPTER 13 PLAN
                                                                  )   CANNOT BE CONFIRMED


                    Now comes Keith L. Rucinski, the Chapter 13 Trustee, and hereby states that the above
                    Chapter 13 Plan cannot be confirmed for the following reason(s):

                           341 Meeting of Creditors has not been concluded.
                           Objection to Confirmation of Plan re: 1233 Nola Avenue, Barberton, Ohio 44203
                       Filed by Creditor M&T Bank (docket no 25) is pending.

                    The Trustee is filing this as a courtesy to the attorney of record in this case. The Trustee
                    requests that if any action is needed by Debtor(s) counsel that said counsel take necessary
                    steps to conclude the pending matter(s) so that the Trustee may recommend confirmation of
                    this case at the next scheduled confirmation hearing.



                    Respectfully submitted,


                    /s/ Keith L. Rucinski
CHAPTER 13
                    Keith L. Rucinski,Chapter 13 Trustee
Keith L. Rucinski   Ohio Reg. No. 0063137
     Trustee        Joseph A. Ferrise, Staff Attorney
Akron, OH 44308
 (330)762-6335      Ohio Reg., No 0084477
       Fax          Akron, OH 44308
 (330)762-7072      Tel 330.762.6335
                    Fax 330.762.7072
                    krucinski@ch13akron.com
                    jferrise@ch13akron.com




              19-50681-amk        Doc 30      FILED 07/18/19     ENTERED 07/18/19 15:39:32           Page 1 of 2
                                                   CERTIFICATE OF SERVICE

                           I hereby certify that on 07/18/2019, the following were served a copy of this
                    pleading:

                    Via Regular Mail

                    Christopher D Janok
                    1233 Nola Avenue
                    Barberton, OH 44203

                    Via ECF

                    DAVID A MUCKLOW (davidamucklow@yahoo.com)
                    Office of the US Trustee (ustpregion09.cl.ecf@usdoj.gov)
                    Keith L. Rucinski. Chapter 13 Trustee (krucinski@ch13akron.com)

                    Date of Service: 07/18/2019                   By: M. Jones
                                                                  Office of the Chapter 13 Trustee




CHAPTER 13
Keith L. Rucinski
     Trustee
Akron, OH 44308
 (330)762-6335
       Fax
 (330)762-7072




              19-50681-amk        Doc 30    FILED 07/18/19       ENTERED 07/18/19 15:39:32           Page 2 of 2
